Citation Nr: 0928206	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-03 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, also claimed as posttraumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg sprain.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint and disc disease of the cervical spine.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
carpal tunnel syndrome, right hand.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
carpal tunnel syndrome, left hand. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 
1972.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the benefits sought on 
appeal. 

The Veteran has raised a claim of entitlement to service 
connection for prostate cancer.  The issue of entitlement to 
service connection for prostate cancer is not currently on 
appeal and is referred to the RO for further action.  


FINDINGS OF FACT

1.  A diagnosed heart condition is not etiologically related 
to active service.  

2.  The Veteran's hypertension is not etiologically related 
to active service.  

3.  In an October 1995 rating decision, the RO previously 
considered and denied claims for service connection for a 
back disorder, and for PTSD or other psychiatric disorder.

4.  In a February 2003 rating decision, the RO previously 
considered and denied claims for service connection for PTSD 
or other psychiatric disorder; a right leg sprain; 
degenerative joint and disc disease of the cervical spine; 
bilateral hearing loss; carpal tunnel syndrome of the right 
hand; and carpal tunnel syndrome of the left hand. 

5.  Evidence received since the October 1995 rating decision 
does not relate to an unestablished fact necessary to 
substantiate a claim for service connection for a back 
disability.

6.  Evidence received since the February 2003 rating decision 
does not relate to an unestablished fact necessary to 
substantiate a claim for service connection for an acquired 
psychiatric disorder, to include PTSD.

7.  Evidence received since the February 2003 rating decision 
does not relate to an unestablished fact necessary to 
substantiate a claim for service connection for right leg 
sprain.

8.  Evidence received since the February 2003 rating decision 
does not relate to an unestablished fact necessary to 
substantiate a claim for service connection for degenerative 
joint and disc disease of the cervical spine.

9.  Evidence received since the February 2003 rating decision 
does not relate to an unestablished fact necessary to 
substantiate a claim for service connection for bilateral 
hearing loss.

10.  Evidence received since the February 2003 rating 
decision does not relate to an unestablished fact necessary 
to substantiate a claim for service connection for carpal 
tunnel syndrome, right hand.

11.  Evidence received since the February 2003 rating 
decision does not relate to an unestablished fact necessary 
to substantiate a claim for service connection for carpal 
tunnel syndrome, left hand.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A heart condition was not incurred in or aggravated by 
active service and arteriosclerosis may not be presumed to 
have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

3.  The October 1995 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

4.  The February 2003 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

5.  Evidence received subsequent to the October 1995 rating 
decision with respect to service connection for a back 
disability is not new and material; the claim for service 
connection for back disability is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2008).

6.  Evidence received subsequent to the February 2003 rating 
decision with respect to service connection for an acquired 
psychiatric disorder, also claimed as PTSD, is not new and 
material; the claim for service connection for acquired 
psychiatric disorder, to include PTSD, is not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2008).

7.  Evidence received subsequent to the February 2003 rating 
decision with respect to service connection for a right leg 
sprain is not new and material; the claim for service 
connection for right leg strain is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2008).

8.  Evidence received subsequent to the February 2003 rating 
decision with respect to service connection for degenerative 
joint and disc disease of the cervical spine is not new and 
material; the claim for service connection for degenerative 
joint and disc disease of the cervical spine is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2008).

9.  Evidence received subsequent to the February 2003 rating 
decision with respect to service connection for bilateral 
hearing loss is not new and material; the claim for service 
connection for bilateral hearing loss is not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2008).

10.  Evidence received subsequent to the February 2003 rating 
decision with respect to service connection for carpal tunnel 
syndrome of the right hand is not new and material; the claim 
for service connection for carpal tunnel syndrome of the 
right hand is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 
(2008).

11.  Evidence received subsequent to the February 2003 rating 
decision with respect to service connection for carpal tunnel 
syndrome of the left hand is not new and material; the claim 
for service connection for carpal tunnel syndrome of the left 
hand is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In February 2005 and May 2005 letters, VA informed the 
Veteran of the evidence necessary to substantiate his claims, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the Veteran was responsible.  

A March 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the Board concludes 
below that the preponderance of the evidence is against the 
Veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2008); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  The February 2005 and 
May 2005 VCAA notice letters provided the Veteran with an 
explanation of the meaning of both "new" and "material" 
evidence and provided notice of the particular type of 
evidence needed to substantiate elements found to be 
insufficiently shown at the time of the previous denial of 
service connection.  

The Board notes that the February 2005 VCAA notice appears to 
contain a typographical error, incorrectly identifying PTSD 
as right leg sprain while notifying the Veteran of the 
particular type of evidence needed to substantiate of the 
elements found to be insufficiently shown at the time of the 
previous denial.  The Board finds, however, that this error 
was not prejudicial.  The Board notes that previously, the 
failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary had the burden to show that this error 
was not prejudicial to the Veteran.  Id. at 889.  However, 
the United States Supreme Court recently held the framework 
set forth in Sanders to be inconsistent with the statutory 
requirement that the U.S. Court of Appeals for Veterans 
Claims (Court or CAVC) take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  In reversing the decision 
of the United States Court of Appeals for the Federal 
Circuit, the Supreme Court held that the burden is on the 
claimant to show that prejudice resulted from the error, 
rather than on VA to rebut a presumed prejudice.  Id.

In the present case, a January 2007 statement of the case 
(SOC) provided notice of the specific elements found to be 
insufficiently shown at the time of the previous denial of 
PTSD or other psychiatric disorder.  The RO readjudicated the 
case in an August 2007 supplemental statement of the case 
(SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  If any notice 
deficiency is present, given the nature of the Veteran's 
claim and the fact that he was provided with notice of the 
information necessary to reopen his claim for service 
connection for PTSD, the Board finds that a reasonable person 
would have generally known about the requirements necessary 
to reopen the claim for service connection.  Therefore, the 
Board finds that any error in failure to provide notice of 
this element is not prejudicial.  See Shinseki v. Sanders, 
supra.  The requirements were initially discussed in a VCAA 
notice, and were clarified in the SOC and SSOC.  Based on the 
foregoing, the Board finds that any VCAA notice error in this 
case has been rendered harmless.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 
1328 (Fed Cir. 2006).  

The Veteran's service treatment records, VA and private 
treatment records, and lay statements have been associated 
with the claims file.  Although a VA examination was not 
conducted with respect to the Veteran's new and material 
evidence claims, VA is not required to obtain an examination 
for a claim to reopen a finally decided decision.  38 C.F.R. 
§ 3.159(c).  Further, with respect to the claims for service 
connection for a heart disorder and hypertension, there is no 
evidence of a heart disorder or hypertension, or complaints 
related thereto during service and no competent evidence 
indicating a link between any current diagnosis of a heart 
disorder and/or hypertension and service.  In these 
circumstances, there is no duty to provide a VA examination.  
See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Thus, the Board finds that VA has 
provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record is 
complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including 
hypertension, arteriosclerosis, and sensorineural hearing 
loss, may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable 
degree within one year of separation from active duty. 38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2008).  Where it is determined that the veteran was engaged 
in combat with the enemy and the claimed stressor is related 
to such combat, the veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).  Evidence denoting participation in combat 
includes award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, 
and decorations such as the Bronze Star Medal that have been 
awarded with a Combat "V" device.

If VA determines that the veteran did not engage in combat 
with the enemy, or that the veteran did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2008); Cohen v. Brown, 10 Vet. App. 128 (1997).

1.  Hypertension and a Heart Condition

Service treatment records contain no complaints, diagnoses, 
or treatment that can be related to hypertension or a heart 
condition.  At the time of Veteran's February 1970 enlistment 
examination, he had a blood pressure reading of 124/74.  At 
the time of his December 1971 separation examination, the 
Veteran had a blood pressure reading of 114/72.

The Veteran was treated at the Medical Center of Aurora 
emergency room in February 2000 for seizures, acute right 
subdural hematoma, left hemiparesis, right lower lobe 
pneumonia, alcoholism, and hypertension.  The Veteran was 
first seen by VA in April 2001.  At that time, the Veteran 
reported that he had a heart attack four years prior.  He 
reported that he had an aneurism shortly after and was 
started on Atenolol for high blood pressure.  VA treatment 
records dated from 2005 to 2006 show that the Veteran 
continues to be treated for hypertension, and note a history 
of coronary artery disease and myocardial infarction.  

VA and private treatment records show that the Veteran has 
diagnosed hypertension, and heart conditions diagnosed as 
coronary artery disease and myocardial infarction; however, 
the Veteran's diagnosed disabilities are not shown to have 
been incurred in service.  The earliest diagnosis of 
hypertension of record was in 2000, 28 years after the 
Veteran's separation from service.  The Veteran reported in 
April 2001 that he had a heart attack four years prior, 
around 1997.  There is no evidence of record which links the 
Veteran's current diagnoses of hypertension, coronary artery 
disease, or myocardial infarction to service. 

Hypertension and a diagnosed heart condition are not shown to 
have been incurred in service; hypertension and 
arteriosclerosis did not manifest within one year of the 
Veteran's separation from service; and such disabilities are 
not shown by competent medical evidence to be related to the 
Veteran's period of service.  Therefore, the Board finds that 
service connection for hypertension is not warranted.  
Similarly, service connection for a heart condition is not 
warranted. 

2.  New and Material Evidence

The Board has carefully reviewed the record and finds that 
new and material evidence has not been received to reopen 
previously denied claims of service connection for a back 
disability; an acquired psychiatric disorder claimed as PTSD; 
right leg strain; degenerative disc disease of the cervical 
spine; bilateral hearing loss; carpal tunnel syndrome of the 
right hand; and carpal tunnel syndrome of the left hand. 

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2008).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

In an unappealed October 1995 rating decision, the RO denied 
the Veteran's claim for service connection a back disorder 
because there was no evidence of a back injury or disorder in 
service, and there was no evidence of a chronic disorder of 
the back or arthritis within one year of the Veteran's 
discharge from service.  Therefore, new and material evidence 
in this case must establish a currently diagnosed back 
disability, and medical evidence of a nexus between the 
claimed disability and service. 

The RO denied service connection for PTSD or other 
psychiatric disability in October 1995 and February 2003 
rating decisions.  The RO denied service connection for a 
right leg sprain, degenerative joint and disc disease of the 
cervical spine, bilateral hearing loss, and carpal tunnel 
syndrome of the right and left hands in a February 2003 
rating decision.  The last final rating decision was in 
February 2003.  

The RO denied service connection for PTSD or other 
psychiatric disability because there was no evidence of a 
psychiatric condition in service, and no diagnosis of PTSD at 
that time.  The RO denied service connection for a right leg 
sprain because there was no evidence that the claimed 
condition existed, and the Veteran's separation examination 
did not reflect a diagnosis of chronic right leg sprain.  The 
RO denied service connection for degenerative joint and disc 
disease of the cervical spine because there was no diagnosis 
of degenerative joint disease in service or within one year 
of service discharge, and no nexus between the claimed 
condition and service.  The RO denied service connection for 
bilateral hearing loss because there was no evidence of 
currently diagnosed hearing loss, and there was no showing of 
hearing loss within one year of the Veteran's separation from 
service.  The RO denied service connection for carpal tunnel 
syndrome of the right and left hands because the Veteran did 
not have a diagnosis of carpal tunnel syndrome linked to 
service.  Therefore, new and material evidence, in this case, 
must establish a current diagnosis for the Veteran's claimed 
acquired psychiatric disorder, to include PTSD, a right leg 
sprain, bilateral hearing loss, and carpal tunnel syndrome; 
as well as medical evidence of a nexus between the claimed 
disabilities and service.  New and material evidence must 
establish a medical nexus between claimed degenerative joint 
and disc disease of the cervical spine and service.

Evidence received subsequent to the October 1995 rating 
decision, pertaining to the Veteran's claim for service 
connection for a back disability includes (1) VA treatment 
records dated from 2001 to 2002 and from 2005 to 2006; and 
(2) private treatment record dated in 2000.  Evidence 
received subsequent to the February 2003 rating decision, 
pertaining to the Veteran's claims, includes (1) VA treatment 
records dated from 2005 to 2006; and a January 2007 lay 
statement from the Veteran.  This evidence is new in that it 
has not been previously submitted.  The Board notes that the 
Veteran also identified 1971 treatment records from Brown 
Memorial Hospital, and evidence from the Cleveland Police 
Department; however, these facilities indicated that they did 
not have any records for the Veteran.

The Board finds that although the evidence submitted after 
the October 1995 and February 2003 rating decisions is new, 
it is not material.  

VA treatment records dated from 2001 to 2002 and from 2005 to 
2006, and private treatment record dated in 2000 do not 
reflect a current low back disability.  The Veteran was 
diagnosed by x-ray with degenerative changes of the cervical 
spine in 2002.  However, there is no evidence which relates 
any such degenerative changes to the Veteran's period of 
service 30 years prior.  Therefore, the Board finds that this 
evidence is not material.

To the extent that the Veteran claims service connection for 
PTSD or other psychiatric disorder related to a purported 
gunshot wound in service in 1971 at a party while on leave 
(presumably other than the history of gunshot wound of the 
right leg reportedly sustained three months prior to entrance 
into service documented in service treatments records dated 
in July 1970) and/or to his duties aboard the USS Ticonderoga 
(CVS-14) while in the waters near Vietnam, VA treatment 
records dated from 2005 to 2006 do not establish a current 
diagnosis of PTSD or other qualifying acquired psychiatric 
disorder.  Mental Health treatment reports show that the 
Veteran has been treated for alcohol dependence, however, his 
issue is not currently on appeal.  The Board notes that 
diagnosed alcohol dependence was previously established prior 
to the February 2003 rating decision.  Essentially, VA 
treatment records and the Veteran's lay statement do not 
establish a current diagnosis of PTSD and do not establish a 
nexus between any psychiatric symptomatology and service; and 
thus, they are not material.

VA treatment records dated from 2005 to 2006 do not establish 
a current diagnosis of right leg sprain, bilateral hearing 
loss, or carpal tunnel syndrome and do not reflect any 
treatment or complaints for such disabilities.  VA treatment 
records dated from 2005 to 2006 do not establish a nexus 
between previously diagnosed degenerative changes of the 
cervical spine and service.  Thus, the Board finds that this 
evidence is not material.

In light of the foregoing, the Board finds that new evidence 
submitted in this case does not raise a reasonable 
possibility of substantiating the Veteran's claims of service 
connection for a back disability, an acquired psychiatric 
disorder to include PTSD, a right leg sprain, degenerative 
disc disease of the cervical spine, bilateral hearing loss, 
and carpal tunnel syndrome of the right and left hands.

C.  Conclusion

Although the Veteran has diagnosed hypertension, coronary 
artery disease, and myocardial infarction; the record 
provides no competent evidence which shows that such 
disabilities were incurred or aggravated in service; 
hypertension and arteriosclerosis did not manifest within a 
year of the Veteran's separation from service; and no nexus 
has been established between the Veteran's current 
disabilities and his military service.  Therefore, the Board 
concludes the preponderance of the evidence is against 
finding that the Veteran has hypertension etiologically 
related to active service.  The Board concludes the 
preponderance of the evidence is against finding that the 
Veteran has a heart condition etiologically related to active 
service.

The preponderance of the evidence is against finding that the 
new and material evidence has been received sufficient to 
reopen claims of entitlement to service connection for a back 
disability, an acquired psychiatric disorder to include PTSD, 
a right leg sprain, degenerative joint and disc disease of 
the cervical spine, bilateral hearing loss, and carpal tunnel 
syndrome of the right and left hands. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.




ORDER

Service connection for hypertension is denied.

Service connection for a heart condition is denied.

The application to reopen a claim of entitlement to service 
connection for a back disability is denied. 

The application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, is denied. 

The application to reopen a claim of entitlement to service 
connection for a right leg sprain is denied. 

The application to reopen a claim of entitlement to service 
connection for degenerative joint and disc disease of the 
cervical spine is denied. 

The application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied. 

The application to reopen a claim of entitlement to service 
connection for carpal tunnel syndrome of the right hand is 
denied. 

The application to reopen a claim of entitlement to service 
connection for carpal tunnel syndrome of the left hand is 
denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


